Citation Nr: 0428308	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-22 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for a lumbosacral strain.  

2.  Entitlement to a compensable rating for patella femoral 
syndrome of the right knee.  

3.  Entitlement to a compensable rating for patella femoral 
syndrome of the left knee.  

4.  Entitlement to a compensable rating for residuals of a 
left ring finger fracture. 

5.  Entitlement to a compensable rating for residuals of a 
left shoulder strain. 

6.  Entitlement to a compensable rating for 
pseudofolliculitis barbae. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
October 1999.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an April 2002 rating decision a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In January 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is now part of the record.  

Except for the rating of the skin condition, this appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  


FINDING OF FACT 

Pseudofolliculitis barbae is manifested by active follicular 
abscesses on an exposed area of the neck. 



CONCLUSION OF LAW

The criteria for a 10 percent rating for pseudofolliculitis 
barbae have been met. 
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002) and (2003).  


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim. 

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.

In a letter, dated in November 2001, the RO provided the 
veteran pre-RO-adjudication, VCAA notice.  The veteran was 
notified that the evidence to substantiate the claim was 
evidence that the disability had worsened, that VA would 
obtain records in the custody of a Federal agency, including 
VA records, and that that he could submit private records or 
authorize VA to obtain records on his behalf.  He was given 
60 days to respond.  The RO adjudicated the claim in April 
2002.

Accordingly, the Board finds that the VCAA notice provided by 
the RO complied with Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  

As for the content of the notice, that is, the 60-day 
response time, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 
2004) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

Although the notice of the request to provide any evidence 
pertinent to claim was given in the July 2003 statement of 
the case after the adjudication, the veteran was not 
prejudiced by the out-of-time notice because he was given the 
opportunity to submit additional evidence and he has 
submitted additional evidence. 

For these reasons, no further procedural development is 
required to comply with the duty to notify under the VCAA.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining relevant evidence necessary 
to substantiate the claim.  As the veteran has not identified 
any other pertinent evidence, not already of record, and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a February 2000 rating decision, the RO granted service 
connection for pseudofolliculitis barbae and assigned a 
noncompensable rating under Diagnostic Code 7806.  In August 
2001, the veteran submitted a claim for an increase. 

On VA examination in December 2001, the pertinent findings 
were active, as well as, residual follicular abscesses under 
the veteran's jawbone bilaterally.  The examiner commented 
that there were still residuals of the disease.  Color 
photographs revealed abnormal skin texture on an exposed area 
of the face and neck.   

Law and Regulations

VA disability ratings are determined by the application of 
the Schedule of Ratings (Schedule) which are based, as far as 
can practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria set forth at enumerated Diagnostic Codes 
(DCs).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

During the course of the appeal, the criteria for rating the 
skin condition has changed.  Prior to the change in rating 
criteria in August 2002, DC 7806 provided a 10 percent rating 
for exfoliation, exudation or itching on an exposed surface.  
38 C.F.R. § 4.118, DC 7806.  

The criteria for a 30 percent rating under the old DC 7806 
are exudation, or constant itching, extensive lesions or 
marked disfigurement. 
The criteria for a 30 percent rating under the new and 
current DC 7806 are 20 to 40 percent of exposed areas 
affected.  Also DC 7800 provides a 30 percent rating for two 
or three characteristics of disfigurement.  The 
characteristics of disfigurement are:  a scar 5 or more 
inches in length, a scar at least one-quarter inch wide at 
the widest part, surface contour of a scar that is elevated 
or depressed on palpation, a scar adherent to underlying 
tissue, hypo-or hyper-pigmented skin in an area exceeding six 
square inches, abnormal skin texture in an area exceeding six 
square inches, underlying soft tissue missing in an area 
exceeding six square inches, or skin indurated and inflexible 
in an area exceeding six  square inches.

Application of the Law to the Facts

After a review of both the old and new versions of DC 7806 
and other applicable diagnostic codes, namely, DC 7800, the 
Board concludes that the findings on the VA examination in 
December 2001 support a 10 percent rating under the old 
criteria of DC 7806, that is, exudation on an exposed 
surface.  In reaching this determination, the Board equates 
evidence of active follicular abscesses to exudation as 
evidenced by the color photographs. 

As for a rating in excess of 10 percent, the criteria for a 
30 percent rating under the old DC 7806, exudation, or 
constant itching, extensive lesions or marked disfigurement 
are not shown.  And the criterion for a 30 percent rating 
under the new and current DC 7806 of 20 to 40 percent of 
exposed areas affected is not shown.  Nor are the 30 percent 
criteria under the new and current criteria DC 7800 of two or 
three characteristics of disfigurement shown, such as 
pertinent to this claim, abnormal skin texture abnormal and 
hypo- or hyper- pigmented skin in an area exceeding six 
square inches.  

For the above reasons, the Board finds that no more than a 10 
percent rating is warranted for the service-connected 
pseudofolliculitis barbae. 



ORDER

A 10 percent rating for pseudofolliculitis barbae is granted, 
subject to the laws and regulations governing the award of VA 
benefits.   


REMAND 

At the hearing in January 2004, the veteran testified that 
since his last VA examination he has had to change jobs at 
the Postal Service because of his service-connected left 
shoulder, low back and bilateral knee disabilities.  

On VA examination in December 2001, the findings pertained to 
the right hand, not the left hand as requested.   

As there is evidence that the service-connected disabilities 
have worsened since the last VA examination and as the 
evidence of record is insufficient to rate the left ring 
finger disability, under the duty to assist, 38 C.F.R. 
§ 3.159, further evidentiary development is needed and the 
remaining claims are remanded for the following action: 
1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, the 
veteran is notified that:

a.   If he has evidence to 
substantiate his claims, not already 
of record, that is in the custody of 
VA, he should identify the VA 
facility so that the RO can obtain 
the records. 

b.  If he has evidence to 
substantiate his claims, not already 
of record, such as employment 
records, including documentation 
that he changed jobs because of his 
service-connected disabilities, or 
records of private medical care, he 
should submit the records himself or 
with his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

c.  Ask the veteran to provide any 
evidence in his possession that 
pertains to the claims. 

2.  Schedule the veteran for a VA 
examination to determine the current 
level of impairment due to the service-
connected low back, left shoulder, and 
each knee.  The claims file must be made 
available to the examiner.  The examiner 
is asked to describe ranges of motion of 
the:  

a.  Low back in flexion, extension, 
left and right lateral flexion, and 
left and right rotation in degrees 
and to comment on the degree of pain 
or functional loss due pain, if any 
and if feasible, whether pain or 
functional loss due to pain results 
in addition limitation of motion. 

b.  Left shoulder in flexion, 
abduction, and external and internal 
rotation and to comment on the 
degree of pain or functional loss 
due pain, if any and if feasible, 
whether pain or functional loss due 
to pain results in addition 
limitation of motion.  The examiner 
is also asked to comment on whether 
the veteran has arm motion above or 
at shoulder level, or midway between 
the side and shoulder level.   

c. Left and right knee in flexion 
and extension and to comment on the 
degree of pain or functional loss 
due pain, if any and if feasible, 
whether pain or functional loss due 
to pain results in addition 
limitation of motion. 

d.  For the left ring finger, the 
examiner is asked to comment on 
whether there is any impairment of 
the finger that equates to an 
amputation of the finger.  

3.  After the above development, 
adjudicate the claims.  If any benefit 
sought is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



